DETAILED ACTION
Election/Restrictions
It is noted that applicant elected the Group II embodiment without traverse in the reply filed on February 19, 2021.  Applicant also amended the claims within the reply and as such, no claims are withdrawn from further consideration at this stage of the prosecution.

Specification
The disclosure is objected to because of the following informalities: reference “96” has been used to describe both a “locking eye” [page 8] and a “locking member” [page 10], while reference “114” is used to describe a “locking eye” [page 10].  Appropriate correction is required.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 1-3, 5-8 & 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In independent Claim 4, the claim fails to recite sufficient structural elements and the interconnection of elements to positively position and define an assembly of sorts {as Claim 4 merely recites a door panel with top and bottom rails as the only positively recited features.  In Claim 2, the phrase “a door panel rail” is unclear and confusing as presently set forth since it is not clear whether the “rail” is a new and distinct feature or if it is reference back to one of the previously defined top or bottom rails of Claim 4.  In Claim 5, the phrase “a door reinforcing element” is unclear and confusing as presently set forth since it is not clear whether the “element” is a new and distinct feature or if it is reference back to the previously referenced a door reinforcing element of Claim 4.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 1-3, 5-8 & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,741,632.  As to Claim 4, EP`632 teaches of a door panel (18) for a cabinet, the door panel being fully interchangeable, i.e., the door panel is capable of being utilized as a top door, a bottom door, an intermediate door, a left rail hinged door or a right rail hinged door (depending on where the door is placed during the assembly of a cabinet structure – note fig. 19a for instance), and wherein at least one of a top rail and a bottom rail of the door panel (both shown in fig. 5A) is configured for receiving a As to Claim 1, the door panel is in combination with a cabinet (fig. 19A) and comprises two or more door panels (18’s).  As to Claim 2, a locking member (viewed as either (25) or (200) or hook of a lock or chain) is attached at a door panel rail of a first door panel and at a neighboring door panel rail of a second door panel (note figs. 19A-19C), whereby the first panel and the second panel become integrated (shown).  As to Claim 3, in a door-over-door orientation, the locking member is removable upon displacing the door panels into an at least partially open position (figs. 19A-19B); accordingly, the locking cannot be removed at the closed position of the doors (fig. 19C).  As to Claim 5, again the door panel is capable of a receiving a door reinforcing element (such as element (22, 22’)) adjacent a locking stile of the door panel at a cavity defined in the top rail and/or in the bottom rail of the door panel (fig. 18), the door reinforcing element comprises an integral locking eye (200), whereby in the absence of a locking member two neighboring doors are lockable one to the other through their respective integral locking eyes (disclosed).  As to Claim 6, a handle portion (23) of the door is configured with a recessed groove for snapingly accommodating the locking member (the locking member, while not being a positively claimed feature, can be a hook of a lock, a chain or any other means used to obtain safe locking of the piece of furniture – [0124]).  As to Claim 7, the door panel is configured with one or more protrusions (19a, 19b), and the locking member is configured with respective snap indentions (5a, 5b), for snapping retention of the locking member with the door panel.  As to Claim 8, the door panel is made of plastic material (plastic materials), configured with cavities for receiving one or more door reinforcing elements comprising of a top rail, a bottom rail, a locking stile and a hinged stile (see figures), and wherein at least one of the door reinforcing elements is configured for receiving a locking eye.  As to Claim 13, the locking member is configured for engaging two door-over-door panels of a cabinet, to thereby integrate the door panels (fig. 19A), and wherein a locking member eye (200) is configured for interaction in locking engagement with a neighboring locking member (fig. 19C).  As to Claim 14, the locking member is configured for sliding displacement within a recessed handle groove of a door panel (viewed as the longitudinal groove along the top of panel (18) as shown in fig. 5B – so far as broadly recited).  As to Claim 15, the locking member is configured for snap-type articulation (via the wedges and slots) within a recessed handle groove (again, the longitudinal groove along the top of the panel) of a door panel.  As to Claim 16, the locking member is configured Page 4 of 6with a gripping portion (such as (23) for instance).  As to Claim 17, the locking member is configured for articulating two or more door panels to one another, at a coplanar configuration, to thereby form an integrated, single door (fig. 19A).  As to Claim 18, the locking member is generally L-shaped (in this instance, the locking member can be the “L”-shaped structure that extends off of a side of (22) and includes the opening (200) as shown in fig. 7B), with a first leg portion and a second leg portion (proximal and distal portions), the first leg portion configured for simultaneously arresting within a top door rail of a bottom door panel and within a bottom door rail of a top, neighboring door panel.  As to Claim 19, the second leg portion is configured with a locking eye (200).  As to Claim 20, the locking member is configured for attaching near a rail stile of a door by a fastener mechanism (wedge and slot arrangement) extending through a portion of the door.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various door panels of modular structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 19, 2021

/James O Hansen/Primary Examiner, Art Unit 3637